            Case 3:20-cv-01440-CSH Document 5 Filed 09/24/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


SECURITIES AND EXCHANGE COMMISSION,

                      Plaintiff,
                                                              Case No. 3:20-cv-01440-CSH
       v.

REVOLUTION LIGHTING TECHNOLOGIES,
INC., ROBERT LAPENTA, JAMES DEPALMA
DANIEL O’NEAL, and ALLEN GARNER,

                      Defendants.


                      ASSENTED-TO MOTION FOR
       APPROVAL OF SETTLEMENTS AND ENTRY OF FINAL JUDGMENTS

       Plaintiff Securities and Exchange Commission (the “Commission”) with the assent of

Defendants Revolution Lighting Technologies, Inc., Robert LaPenta, James DePalma, Daniel

O’Neal, and Allen Garner, moves that the Court enter the attached proposed Final Judgments as

to each respective Defendant. The Commission and Defendants have agreed to all terms in the

respective Final Judgments. In support of this motion, attached hereto are the Consents signed

by each Defendant and their counsel, memorializing their agreement to the terms of their

respective Final Judgments.

       The Commission respectfully requests that the Court enter the attached proposed Final

Judgments.
        Case 3:20-cv-01440-CSH Document 5 Filed 09/24/20 Page 2 of 2



                                   Respectfully submitted,

                                   SECURITIES AND EXCHANGE COMMISSION
                                   By its attorneys,

                                   /s/ Marc Jones
                                   Marc J. Jones (Mass. Bar No. 645910)
                                     Senior Trial Counsel
                                   Peter Bryan Moores (Mass. Bar No. 658033)
                                     Senior Enforcement Counsel
                                   Michele T. Perillo (Mass. Bar No. 629343)
                                     Assistant Director
                                   Martin F. Healey (Mass. Bar No. 227550)
                                     Regional Trial Counsel

                                   Attorneys for Plaintiff
                                   SECURITIES AND EXCHANGE COMMISSION
                                   33 Arch Street, 24th Floor
                                   Boston, MA 02110
                                   (617) 573-8947 (Jones direct)
                                   jonesmarc@sec.gov (Jones email)

                                   Local Counsel:
                                   John B. Hughes (Fed. Bar No. CT 05289)
                                   Assistant United States Attorney
                                   Chief, Civil Division
                                   United States Attorney’s Office
                                   Connecticut Financial Center
                                   157 Church Street, 23rd Floor
                                   New Haven, CT 06510
                                   (203) 821-3700
                                   (203) 773-5373 (fax)
DATED: September 24, 2020




                                      2
